ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Public Warehousing Company, K.S.C.            )      ASBCA No. 56116
                                              )
Under Contract Nos. SP0300-03-D-3061          )
                    SPM300-05-D-3119          )
                    SPM300-05-D-3128          )

APPEARANCES FOR THE APPELLANT:                       Michael R. Chamess, Esq.
                                                     Jamie F. Tabb, Esq.
                                                      Vinson & Elkins LLP
                                                      Washington, DC

APPEARANCE FOR THE GOVERNMENT:                       Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                      Defense Logistics Agency
                                                      Fort Belvoir, VA

                                ORDER OF DISMISSAL

       On 25 September 2009, the Board dismissed this appeal without prejudice to de
nova review of an 18 July 2007 contracting officer's final decision, as supplemented on
24 April 2009, in any subsequent appeal. Pursuant to an agreement between the parties,
appellant has now moved to convert the Board's dismissal without prejudice to a
dismissal with prejudice. DLA does not oppose the motion. Accordingly, the Board has
reinstated this appeal to its active docket and hereby dismisses the appeal with prejudice.

       Dated: 13 June 2017



                                                    dministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 56116, Appeal of Public
Warehousing Company, K.S.C., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2